Citation Nr: 0334046	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  97-02 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection on direct and secondary 
bases for hypertension.

2.  Entitlement to service connection on direct and secondary 
bases for coronary artery disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1970.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in September 2002, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, for additional 
development.  Following the RO's attempts to complete the 
requested actions, the case has been returned to the 
undersigned for further consideration.

While the case remained in remand status at the RO, VA 
received a May 2003 statement claiming entitlement to service 
connection for peripheral neuropathy, secondary to diabetes 
mellitus; entitlement to service connection for degenerative 
arthritis of multiple joints; and entitlement to a rating in 
excess of 50 percent for post-traumatic stress disorder 
(PTSD).  Such matters have not been developed for the Board's 
review at this time and are therefore referred to the RO for 
appropriate consideration.  


REMAND

The above-referenced May 2003 correspondence also raised an 
issue of entitlement to service connection for hypertension 
and coronary artery disease (CAD), secondary to service-
connected diabetes mellitus.  This issue was adjudicated by 
the RO in its July 2003 supplemental statement of the case as 
part of the veteran's claim of entitlement to service 
connection for hypertension and CAD.  As such, the issues set 
forth on the title page have been restyled to reflect both 
the direct and secondary theoretical bases for service 
connection for hypertension and CAD are for consideration in 
the context of the instant appeal.  

As part of its September 2002 remand, the Board sought to 
comply with the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), in terms of the 
veteran's claims of entitlement to service connection for 
hypertension and CAD, particularly as to the claims for 
service connection on a secondary basis, due to PTSD.  
Further, in its "VCAA compliance" letter, dated on 
September 30, 2002, the RO requested that the veteran submit 
any additional evidence or authorization to obtain such 
evidence by October 29, 2002, or a decision would be made on 
the basis of the evidence on file.  The "VCAA letter," that 
dated in March 2003, likewise included the requirement of a 
response within 30 days or a decision would be made on the 
basis of the evidence then of record.  It is also noted that 
the RO's initial "VCAA letter" of July 31, 2001, set forth 
a time limit for a response of October 1, 2001, or a decision 
would otherwise be made on the basis of the evidence then 
available.  

In September 2003, the Federal Circuit in Paralyzed Veterans 
of America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007-10, 2003 U.S. App. LEXIS 19540 (Fed. Cir. Sep. 22, 
2003), held that the provisions of 38 C.F.R. § 3.159(b)(1) 
(2003) which authorized VA to enter a decision if a response 
to a VCAA notice letter was not filed with VA within 30 days 
was invalid as contrary to the provisions of 38 U.S.C.A. 
§ 5103(a).  As such, remand is required to ensure compliance 
with 38 U.S.C.A. § 5103.

By its September 2002 remand, the Board also requested that 
the veteran be afforded a VA medical examination by a 
cardiologist, and while it is apparent that such examination 
was performed in April 2003, the examiner was not entirely 
responsive to the Board's specific queries in his report or 
addendum thereto.  See Stegall v. West, 11 Vet. App. 268 
(1998).  In this regard, the examiner failed to utilize 
certain language reflecting the standard of proof to which 
the Board is bound.  Further, the examiner did not address 
any difference in opinion, and the reasons therefore, from 
the other professional opinions offered to date as to the 
relationship between the veteran's hypertension and/or CAD to 
his PTSD.  In order to seek clarification of the previously 
offered opinions, and to obtain additional opinion as to the 
relationship, if any, between the entities in question and 
the veteran's now service-connected diabetes mellitus, a 
remand is in order.

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to all of the issues 
presented, including the veteran's 
entitlement to service connection for 
hypertension and coronary artery disease, 
secondary to diabetes mellitus.  The RO 
must also advise the veteran of the 
information and evidence needed to 
substantiate such claims.  Notice under 
the VCAA includes specifically notifying 
the veteran in writing exactly what 
evidence, if any, will be obtained by 
him; and precisely what evidence, if any, 
will be retrieved by VA.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran must be instructed 
as to his right to submit any argument or 
evidence in support of his claims, and 
that any such evidence may be of either 
of a lay or medical variety.

Notice must be provided to the veteran 
that he has one year to submit pertinent 
evidence needed to substantiate his 
claims.  The date of mailing begins the 
one-year period.  Also, inform the 
veteran that the RO will hold the case 
in abeyance until the one-year period 
has elapsed, or until he waives in 
writing the remaining term.  Inform him 
that submitting additional evidence is 
insufficient to waive the one-year 
waiting period.  Further, regardless 
whether the veteran submits additional 
evidence or argument in support of his 
claims, if he desires to expedite Board 
review of his claim, the veteran must 
personally and specifically waive in 
writing any remaining response time.  

2.  Thereafter, the RO should return the 
entirety of the veteran's claims folder 
to the VA Medical Center in Columbia, 
South Carolina, so that the VA physician 
who examined the veteran in April 2003, 
W. C. Floyd, M.D., may prepare another 
addendum to his April 2003 report.  If an 
additional examination is necessary for 
preparation of an addendum, or in the 
event that Dr. Floyd is unavailable, 
further evaluation of the veteran must be 
undertaken by a cardiologist.  In any 
event, the reviewer/examiner must 
specifically address and provide a 
professional opinion, with full 
supporting rationale, as to each of the 
following:

(a)  Is it at least as likely 
as not that hypertension and/or 
CAD is etiologically the direct 
result of the veteran's 
service-connected PTSD?  If 
not, is it at least as likely 
as not that PTSD has caused a 
permanent increase in severity 
of the appellant's hypertension 
and/or CAD?  If so, please 
fully detail the degree of any 
permanent aggravation.  If the 
examiner agrees or disagrees 
with any other opinion on file, 
including that of G. Stewart 
Darby, MS PAC; O. P. Harden, 
M.D.; and C. C. Doyle, Ph.D., 
the reasons for such agreement 
or disagreement must be set 
forth in detail.  

(b)  Is it at least as likely 
as not that the veteran's 
hypertension and/or CAD is 
etiologically the direct result 
of his diabetes mellitus?  If 
not, is it at least as likely 
as not that diabetes mellitus 
has resulted in a permanent 
increase in severity of his 
claimed hypertension and/or 
CAD?  If so, please detail the 
degree of aggravation.  If the 
examiner agrees or disagrees 
with any other opinion on file, 
including that of G. B. Neal, 
M.D., as to the relationship 
between the claimed disorders 
and diabetes mellitus, the 
reasons for such agreement or 
disagreement must be set forth.  

In formulating a response to 
the aforementioned questions, 
the examiner is requested to 
utilize the language identified 
above in italics.

3.  Following the completion of the 
foregoing actions, the RO should review 
the addendum to the April 2003 
examination report.  If the addendum is 
not in complete compliance with the 
instructions provided above, appropriate 
action must be taken to correct any 
deficiency.  

4.  Lastly, the RO should readjudicate the 
claims of entitlement to service 
connection on direct and secondary bases 
for hypertension and CAD, inclusive of the 
issues of veteran's entitlement to service 
connection for CAD, secondary to 
hypertension, and entitlement to service 
connection for hypertension and/or CAD, 
secondary to PTSD and/or diabetes 
mellitus, on the basis of all the evidence 
on file and all governing legal authority, 
including the VCAA and Allen v. Brown, 7 
Vet. App. 435 (1995).  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case which should include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of the claims 
in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


